         Case 3:17-cv-01682-WWE Document 51 Filed 09/21/19 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT
__________________________________________
                                           )
NATIONAL ASSOCIATION FOR THE               ) Civil Action No. 3:17-cv-01682-WWE
ADVANCEMENT OF COLORED PEOPLE,             )
et al.,                                    )
                                           )
        Plaintiffs ,                       )
                                           )
v.                                         )
                                           )
U.S. DEPARTMENT OF COMMERCE,               )
                                           )
        Defendant.                         )
                                           )
__________________________________________) September 18, 2019

  STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE OF CLAIMS
                    REGARDING FEES AND COSTS

       WHEREAS, by email dated June 29, 2017, the National Association for the

Advancement of Colored People (NAACP), NAACP Connecticut State Conference, and

NAACP Boston Branch (collectively, “Plaintiffs”) submitted requests pursuant to the Freedom

of Information Act, 5 U.S.C. § 552 (“FOIA”) for various records relating to the Census Bureau’s

preparations for the 2020 Census (the “First Request”);

       WHEREAS, on October 5, 2017, Plaintiffs filed a complaint in the above-captioned

matter against the Department of Commerce (“DOC”), of which the Census Bureau is a

component, seeking the release of such records (“the Litigation”);

       WHEREAS, on March 7, 2018, Plaintiffs submitted to Defendant a second FOIA request,

DOC-CEN-2018-000911 (the “Second Request”);

       WHEREAS, on July 26, 2018, DOC moved for summary judgment in the Litigation after

Plaintiffs and DOC (collectively, “the Parties”) failed to reach an agreement during the Meet and

Confer Period specified in the Court’s Scheduling Order;

                                                1
         Case 3:17-cv-01682-WWE Document 51 Filed 09/21/19 Page 2 of 5




       WHEREAS, on September 17, 2018, Plaintiffs filed a memorandum in opposition to

Defendant’s motion for summary judgment and cross-moved for discovery;

       WHEREAS, on October 25, 2018, Burton Reist, Census Bureau Assistant Director for

Communications, Operations, and Management, was deposed in NAACP v. Department of

Commerce, No. PWG-18-891, 2019 WL 3500934 (D. Md. Aug. 1, 2019), appeal docketed No.

19-1863 (4th Cir. Aug. 12, 2019), a separate matter in which the NAACP is also represented by

undersigned counsel, at a deposition attended by agency counsel in this matter;

       WHEREAS, on October 25, 2018, following deposition testimony by Mr. Reist and the

clarification of Plaintiffs’ FOIA requests as set forth in their September opposition to the motion

for summary judgment, Defendant requested a conference with Plaintiffs to explore a potential

settlement;

       WHEREAS, on February 4, 2019, the Parties reached an agreement and filed a Joint

Stipulation resolving all remaining claims in the Litigation arising from the First Request and the

Second Request;

       WHEREAS, on February 5, 2019, the Court approved the Joint Stipulation, ECF No. 50,

and administratively closed this matter but did not enter final judgment;

       WHEREAS Plaintiffs have indicated their intent to file an application for attorneys’ fees

and other costs incurred in connection with the Litigation pursuant to 5 U.S.C. § 552(a)(4)(E);

       WHEREAS, the Parties wish to resolve their disputes concerning the anticipated fee

application in the above-captioned case without further litigation;

       IT IS HEREBY STIPULATED AND AGREED, by and between the Parties, as follows:

       1.      The Parties do hereby agree to settle and compromise each and every claim,

credit, demand, and right, whether known or unknown, directly or indirectly relating to



                                                 2
         Case 3:17-cv-01682-WWE Document 51 Filed 09/21/19 Page 3 of 5




attorneys’ fees and costs incurred by Plaintiffs in the Litigation, under the terms and conditions

set forth in this Stipulation for Compromise Settlement and Release of Claims (hereinafter

“Stipulation”), unless specifically and expressly excluded from the terms and conditions of this

Stipulation herein.

       2.      In consideration for the release of Plaintiffs’ claims regarding attorneys’ fees and

costs against Defendant in the Litigation, the United States shall pay to the Peter Gruber Rule of

Law Clinic, Yale Law School (“ROLC”), within sixty (60) days of the execution of this

Stipulation, the sum of Eighteen-Thousand and Four-Hundred Dollars ($18,400) via wire as

designated in paragraph 3, which sum Plaintiffs and their counsel agree to accept as full

settlement of any and all claims, credits, demands, rights and causes of action for attorneys’ fees

and costs incurred by Plaintiffs in the Litigation.

       3.      The Eighteen-Thousand and Four-Hundred Dollars referenced in paragraph 2

above will be made by government wire transfer to the trust account of Plaintiffs’ attorney the

Peter Gruber Rule of Law Clinic, Yale Law School. The settlement proceeds will be

electronically transferred as follows:

       Financial Institution:            Bank of America
                                         100 West 33rd Street
                                         New York, NY 10001

       ABA Number:                       026009593
       (wire transfer)

       ABA Number:                       011900254
       (ACH)

       Account Title:                    Yale University

       Account Number:                   0050296726




                                                   3
            Case 3:17-cv-01682-WWE Document 51 Filed 09/21/19 Page 4 of 5




           Reference Information:       The sender of the funds must specify that the funds are for:
                                        LAW SCHOOL Rule of Law Clinic
                                        YD000002.CC1301.PG01693.PJ000001


           4.    Plaintiffs hereby expressly agree to accept the payment above-described in

paragraph 2 in full settlement and satisfaction of any and all claims, credits, demands, rights, and

causes of action relating to attorneys’ fees and costs incurred in litigating the above-captioned

matter, which they may now have or hereafter acquire against Defendant, its agencies,

representatives, agents, servants, and employees, past or present, in their official or individual

capacities, for fees and costs relating to or incurred in the Litigation.

           5.    The Parties agree that this Stipulation, including all the terms and conditions of

this compromise settlement, may be made public in its entirety.

           6.    The persons signing this Stipulation warrant and represent that they possess full

authority to bind the entities, agencies and organizations on whose behalf they are signing to the

terms of the Stipulation.

           7.    This Stipulation represents the entire agreement between the Parties with regard

to the matters set forth herein and no other agreements, understandings or representations, oral or

otherwise, bind the Parties except as herein expressly set forth in writing and signed by all

Parties.

           8.    This Court retains jurisdiction to enforce the provisions of this stipulation.




                                                   4
 Case 3:17-cv-01682-WWE Document 51 Filed 09/21/19 Page 5 of 5




Respectfully submitted,



PLAINTIFFS                                  DEFENDANT
/s/ Michael J. Wishnie                      /s/ Brenda M. Green
Rachel Brown, Law Student Intern            Brenda M. Green, ct19538
Daniel Ki, Law Student Intern               United States Attorney’s Office
Nikita Lalwani, Law Student Intern          1000 Lafayette Boulevard, 10th Fl.
Joshua Zoffer, Law Student Intern           Bridgeport, CT 06604
Michael J. Wishnie, ct27221                 Telephone: (203) 696-3000
Peter Gruber Rule of Law Clinic             Fax: (203) 579-5575
Yale Law School                             Email: Brenda.Green@usdoj.gov
127 Wall Street
New Haven, CT 06511
Telephone: (203) 436-4780
Fax: (203) 432-1426
Email: Michael.Wishnie@ylsclinics.org




                                        5
